Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 6, 2009, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
Claimant was formerly employed as a project manager and administrative assistant for a construction company earning $60,000 per year. After being approved for regular unemployment benefits, claimant applied for career training benefits pursuant to Labor Law § 599 (1) to pursue a Bachelor’s degree in psychology for the purpose of becoming a school guidance counselor. After various proceedings, the Unemployment Insurance Appeal Board denied her application and claimant now appeals.
We affirm. To be eligible for additional training benefits, as relevant here, a claimant must engage in training that “will upgrade the claimant’s existing skill or train the claimant for an occupation likely to lead to more regular long term employment” (Labor Law § 599 [1] [a] [1]) or there must be a showing that employment opportunities for the claimant are or may be impaired because of “existing or prospective conditions of the labor market” (Labor Law § 599 [1] [a] [2] [i]; see Matter of Schroder [Commissioner of Labor], 38 AD3d 1142, 1142-1143 [2007]; Matter of Alduen [Commissioner of Labor], 26 AD3d 579, 579-580 [2006]). Evidence was introduced at the administrative hearing that the market for administrative assistants is expected to show considerable growth in the New York City region in the coming years and claimant acknowledged during the hearing that job opportunities in this field were “very common.” As a result, we find that substantial evidence supports the Board’s decision to deny claimant benefits (see Matter of Alduen [Commissioner of Labor], 26 AD3d at 580).
Cardona, P.J., Peters, Rose, Kane and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.